Title: From Abigail Smith Adams to Thomas Boylston Adams, 10 September 1801
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



Dear Thomas
Quincy Sepbr 10th 1801—

Inclosed is a Letter for your Brother should he arrive as we expect in Philadelphia; I am told by mr Welch who was yesterday to See us that you have Letters from Hamburgh from your Brother dated in july—if  & family Should arrive in health, as I pray God they may, there first visit will be I presume to Washington. I think as they will be so near it ought to be—tho I can Scarcely give up the pleasure of being  seeing them as soon as they arrive—yet I know both duty and inclination must lead your Sister to visit her parents as soon as possible after there  her arrival. I would however enjoin it upon them, to come on here early in Novbr both the doctor Tufts and I have thought it best that mrs Whitman should give up the House she occupies in october when her year Ends—that your Brother might have it to go into for a temporary residence this winter. She has it at a much smaller Rent than he can possibly hire even a poorer one for—and he can let it upon better terms whenever he chooses to quit it—Here at Quincy both he and his Family Shall have a Home, untill he can be accomodated in Boston,—
we have had Some of the hottest weather for this fortnight that we have experienced through the Summer the Glasses have Stood at 90 in Boston, at 88 here for the four last days—it has debilitated me a good deal and given me a return of the old intermitting together with some Rhumatism. I find the best remedy a warm bath—how do you Sustain the Heat?
Sally went to Boston last week in order to return to Nyork, much against my advice and opinion, but the weather has been So intence that She is Still there, and as I learnt yesterday very unwell. I have Sent for her to return again here, and wait till october.
I hope you deliverd Brislers Letter to our Baker as it is now so late in the Season I Should like to have new flower and four Barrels instead of two. when it is Shiped he may give you a Bill of laiden, and his Bill which you will forward to me, and I will make the remittance through you—Your Father received Letters from you last week—miss Brecks were sent to her—
It is really So Hot I cannot add an other word, but that I am your ever affectionate Mother
A AdamsI have a pr of half Boots at your  here, when you can Send an order for them, or I get an opportunity of Sending them—
